BLODGETT, J.
Heard upozi motion for new trial after verdict for plaintiff for $233.33.
Damages were caused by the collision of two cars, July 22, 1922, *127at the corner of Whittier and Webster avenues, in the city of Providence. Both cars were driven by sons of the owners. On both sides the claim was made that the cars were not being- used in owners’ business. Both drivers were young-. The driver of the plaintiff’s car claimed to be driving- home after a trip t'o Barring-ton Beach for a swim, -and the driver of defendant’s car claimed to be taking-two or more other young- men to the Merino flats in search of a dog- left there. The cars met at the intersection of two streets and the matter of liability was more or less affected by the question as to which car got into the intersection first.
For Plaintiff: William A. Gunning.
For Defendant: DePasquale & Tu-rano.
While the evidence was contradictory and might as easily have been decided in favor of defendant, yet the matter was submitted to the jury, which found in favor of plaintiff. The court can not say that the weight of the evidence was not considered.
The plaintiff’s car was a Ford touring- car, several years old. The person who sold the 'car to plaintiff two years before the collision placed its value at from $300' t'o $350, and that the value after the collision was $50.
The court feels the damages excessive and unless the plaintiff within four days files a remittitur of all of said verdict in excess of $150 the motion for a new trial is granted.